Citation Nr: 0508989	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-29 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
concussion, including double cross vision.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1951 to 
January 1953.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2002, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305(a) (2003). 


FINDINGS OF FACT

1.  By rating decision in December 1979, entitlement to 
service connection for residuals of concussion, including 
double cross vision, was denied; the veteran did not file a 
notice of disagreement.  

2.  In June 2001, the veteran requested that his claim of 
service connection for residuals of concussion, including 
double cross vision, be reopened. 

3.  Evidence received since the December 1979 rating decision 
is not so significant that it must be considered to fairly 
decide the veteran's claim of service connection for 
residuals of concussion, including double cross vision. 

4.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service. 




CONCLUSIONS OF LAW

1.  The December 1979 rating decision which denied service 
connection for residuals of concussion, including double 
cross vision, is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  Evidence received since the December 1979 rating decision 
is not new and material, and the veteran's claim of service 
connection for residuals of concussion, including double 
cross vision, has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2001 and November 2002 RO letters, the February 2002 rating 
decision, and the July 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the August 2001 and November 2002 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the August 2001 and November 2002 
VCAA letters implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in August 2001, prior to the RO's decision to deny 
the claim in February 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records and 
private medical records.  The Board notes that the veteran 
has not been provided a VA medical examination in connection 
with his claims.  However, in view of the negative service 
medical records and the lack of competent evidence of hearing 
loss for many years after service, the Board concludes that 
the record as it stands includes sufficient competent 
evidence to decide the claim and that no VA examination with 
etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  The 
RO obtained private medical records from Portland State 
University Hospital and Kaiser Foundation as requested by the 
veteran.  These records are part of the file.  Significantly, 
no additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.

Criteria and Analysis

New and Material Evidence

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for residuals 
of concussion, including double cross vision was denied by a 
rating decision in December 1979.  The veteran was advised of 
that determination and furnished notice of appellate rights 
and procedures, but a timely notice of disagreement was not 
received to initiate an appeal.  That decision therefore 
became final.  38 U.S.C.A. § 7105(c).  However, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.   

It appears that the RO, in the February 2002 rating decision, 
denied the veteran's claim to reopen on the basis of no new 
and material evidence.  Nevertheless, regardless of the RO's 
determination under the new and material evidence analysis, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

For purposes of this case, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
have been amended for claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
However, the veteran's request to reopen in the present case 
was received in June 2001, so the amended version of 38 C.F.R. 
§ 3.156(a) does not apply. 

When a claim to reopen is presented under section 5108, VA  
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 
(1999) the United States Court of Appeals for Veterans Claims 
(Court) held that the prior holding in Justus that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.  However, the "benefit of 
the doubt doctrine" does not apply to the preliminary 
question as to whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).

The veteran's residuals of concussion, including double cross 
vision, claim was denied by the RO in December 1979 on the 
basis that his eye disability existed at birth, in other 
words was congenital, and there was no relationship between 
the disability and service or any injury during service.

Subsequent to the December 1979 decision the veteran 
submitted a statement with his notice of disagreement and his 
substantive appeal indicated that it was his belief that his 
pre-existing eye disability was aggravated by service.  There 
is no other evidence in the record with regard to the eye 
disability after December 1979.  This claim by the veteran is 
not material evidence because it does offer any evidence of a 
link to service.  The veteran claimed a service relationship 
in his initial claim in July 1979.  The record shows that he 
was afforded a VA examination in connection with that claim 
and that the examiner offered an opinion that there was no 
relationship to the reported concussion.  Based on the 
evidence before it, the RO denied the veteran's initial claim 
in a December 1979 rating decision.  The veteran is now 
merely reiterating his personal belief that there is a 
relationship to service, but no new and material evidence has 
been received to reopen his claim.      

Bilateral Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends through a December 2002 statement in 
support of claim that he was exposed to loud noises in basic 
training without the benefit of hearing protective devices.  
The veteran again argued that his hearing loss was due to his 
exposure to loud acoustics in basic training in his October 
2003 substantive appeal.  He explained that he had excellent 
hearing when he entered the service.  

However, service medical records are negative for any hearing 
loss or problems with the ears.  The January 1953 Report of 
Medical Examination revealed normal ears.  The Board notes 
that an audiological examination was not performed, however, 
both spoken voice and whispered voice testing at that time 
were reported as 15/15 in both ears.  At least one other 
report of examination during service (date not legible) 
reflects both spoken voice and whispered voice testing as 
15/15.  In other words, service medical records show normal 
hearing acuity during service and at the time of discharge 
examination.  This is contrary to the veteran's current 
contention that he began suffering from hearing loss in basic 
training and that it continued from that time until the 
present time.  The Board also notes that the veteran did not 
mention any problem with hearing loss when he filed a claim 
for VA benefits based on diplopia in July 1979, although it 
would be reasonable to assume that he would have included a 
hearing loss claim if he was in fact suffering from hearing 
loss since basic training as he now claims.  This appears to 
be inconsistent to some degree with his current assertions. 

The first post-service medical record contained within the 
file was dated October 2000 and reported an audiometric 
evaluation of July 2000.  The July 2000 audiometric 
evaluation found that the veteran had mild sloping to 
moderately severe sensorineural loss bilaterally.  As part of 
the medical records from Portland State University Hospital 
the veteran was asked about his history of noise exposure.  
The veteran affirmatively answered "no" when asked if he 
had now or had ever worked in loud noise.  The veteran also 
affirmatively answered "no" when asked if he thought 
exposure to noise affected his hearing.  He apparently also 
reported that he had had hearing loss for two or three years.  
The veteran was also given an audiometric evaluation in 
January 2003 from Kaiser Foundation.  The results of that 
audiometric evaluation found sloping, mild to severe, 
sensorineural hearing loss bilaterally.  

After reviewing the evidence as a whole, the Board is 
compelled to conclude that the preponderance of the evidence 
is against service connection for hearing loss.  There is 
simply no competent evidence in the record of a relationship 
between the veteran's current bilateral hearing loss and 
service.  The veteran's service medical records showed normal 
hearing.  The evidence of record of when the veteran 
developed his current hearing loss was in July 2000, almost 
50 years after service.  Although the veteran now contends 
that his noise exposure in 1951 caused his present hearing 
loss, there is no medical evidence of such a relationship.  
The Board acknowledges the veteran's opinion with regard to 
the cause of his hearing loss, however, he is not a medical 
doctor and therefore not qualified to give a medical opinion.  
Medical diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Consequently, there is no evidence of a 
relationship between bilateral hearing loss and service and 
service connection must be denied. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


